EXHIBIT 10.7

AGREEMENT OF WAIVER OF STOCK




This Agreement of Waiver of Stock dated as of November 18, 2009, pertains to
certain shares of stock granted to Robert Escobio (the “Executive”), pursuant to
the terms of Section 3(b) of that Employment Agreement dated as of January 4,
2007, amended as of July 4, 2007 (the “Agreement”), by and between Southern
Trust Securities Holding Corp., a Florida corporation with its principal
executive office in Coral Gables, Florida (the “Company”), and the Executive.




WHEREAS, pursuant to the terms of the Agreement, on January 4, 2007, the
Executive was granted Four Million Five Hundred Thousand (4,500,000) shares of
the Company’s restricted common stock (the “Common Stock”);




WHEREAS, the Common Stock was subject to restrictions on sale as a result of
Section 16 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and therefore the Common Stock was deemed to be unvested and subject to
forfeiture for purposes of income tax;




WHEREAS, the Agreement was further amended on July 4, 2007, to add a forfeiture
period of two years commencing on July 4, 2007 for the Common Stock, causing the
Common Stock to continue to be unvested and not subject to income taxation on
behalf of the Company or the Executive;




WHEREAS, as a result of the Agreement, commencing upon the expiration of the
Forfeiture Period, the Common Stock will vest monthly in an equal percentage
over a period of three (3) years.  In the event of a merger, acquisition of
change of control of the Company (as defined in Section 4(f) below), all shares
will vest immediately; and




WHEREAS, the Executive desires to voluntarily forfeit certain of the unvested
shares of Common Stock prior to vesting, as set forth below.




NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the Company and Executive agree as follows:




1.

Waiver and Forfeiture.  The Executive hereby waives his right, without any
further compensation or inducement to the Company or the Executive, to have One
Million (1,000,000) shares of the Common Stock granted to him on January 4,
2007, which would otherwise vest monthly, on or around fourth of December 2009
through the fourth of July, 2010, vest in accordance with Section 3(b) of the
Agreement and hereby forfeits and gives up all right, title and interest to such
shares of Common Stock to the Company as of the first day of each month in which
shares of Common Stock would otherwise vest.  Accordingly, the Company hereby
agrees to redeem One Hundred Twenty-Five Thousand (125,000) shares from the
Executive on the first of the month commencing December 2009 through July 2010.
 Upon redemption, these shares of the Common stock shall no longer be issued and
outstanding shares of the Company.





--------------------------------------------------------------------------------




2.

SEC Reporting.  The Company and Executive agree to file this Agreement to a
report filed by the Company with the United States Securities and Exchange
Commission pursuant to Section 13(a) of the Exchange Act and the Executive
agrees to report the forfeitures of the shares of Common Stock on filings he
makes in accordance with Section 16 the Exchange Act.




3.

Taxation.  As a result of the forfeiture of the shares of Common Stock as set
forth above in Section 1, the shares of Common Stock are intended to be
non-taxable under federal and state tax law to the Executive and the Company.




4.

Miscellaneous.  




(a)

Governing Law.  This Agreement shall be governed by and construed in accordance
with the substantive laws of the State of Florida, without application of its
conflict or choice of law provisions.

(b)

Interpretation and Severability.  In the event any provision of this Agreement,
or any portion thereof, is determined by any arbitrator or court of competent
jurisdiction to be unenforceable as written, such provision or portion thereof
shall be interpreted so as to be enforceable.  In the event any provision of
this Agreement, or any portion thereof, is determined by any arbitrator or court
of competent jurisdiction to be void, the remaining provisions of this Agreement
shall nevertheless be binding upon the Company and Executive with the same
effect as though the void provision or portion thereof had been severed and
deleted.

(c)

No Conflict.  Executive represents and warrants that Executive is not subject to
any agreement, order, judgment or decree of any kind which would prevent
Executive from entering into this Agreement or performing fully Executive's
obligations hereunder.







 [Signature page follows.]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have signed this Agreement on the date first
above written.

 




SOUTHERN TRUST SECURITIES HOLDING CORP.  

        

ROBERT ESCOBIO

 

[sohl_ex107002.gif] [sohl_ex107002.gif]

 

 

[sohl_ex107004.gif] [sohl_ex107004.gif]

By: 

/s/ KEVIN FITZGERALD

 

By: 

/s/ ROBERT ESCOBIO  

 

Kevin Fitzgerald

 

 

Robert Escobio

 

President

 

 

 









